Citation Nr: 0311277	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  98-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bicipital tendonitis 
and degenerative changes, right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to April 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bicipital tendonitis of the right shoulder. 


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of 
excision of fatty tumor, right shoulder.

2.  There is no competent evidence that bicipital tendonitis 
and degenerative changes, right shoulder are attributable to 
the service-connected residuals of excision of fatty tumor, 
right shoulder.

3.  Competent evidence linking bicipital tendonitis and 
degenerative changes, right shoulder, to service is not of 
record.

4.  Bicipital tendonitis and degenerative changes, right 
shoulder, were not noted in service nor within one year of 
separation from service.


CONCLUSIONS OF LAW

1.  Bicipital tendonitis and degenerative changes, right 
shoulder, were not incurred in or aggravated by service, nor 
may arthritis be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Bicipital tendonitis and degenerative changes, right 
shoulder are not proximately due to or the result of the 
service-connected residuals of excision of fatty tumor, right 
shoulder.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a July 1997 letter to the veteran, the RO requested that the 
veteran submit medical evidence that his bicipital tendonitis 
was related to his service-connected disability.  In the 
February 1998 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.310, pertaining to 
secondary service connection.  In an April 2002 VCAA letter, 
the RO stated that the veteran's claim had been denied 
because the available evidence did not show that bicipital 
tendonitis of the right shoulder was related to the service-
connected condition of residuals of the excision of a fatty 
tumor, nor was there any evidence of this disability during 
military service.  Under a heading entitled "What Can You Do 
To Help With Your Claim?" the RO requested that the veteran 
apprise the RO of whether there was any additional 
information or evidence that the veteran thought might 
support his claim.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the July 1997 letter to the veteran, the RO 
stated that if he was unable to obtain his treatment records 
showing that his bicipital tendonitis is related to his 
service-connected disability, that the RO would attempt to 
obtain the records for him, as long as he filled out an 
authorization form.  In the April 2002 VCAA letter, under a 
heading entitled "What Is VA's Duty to Assist You To Obtain 
Evidence For Your Claim?" the RO stated that it would help 
the veteran obtain medical records, employment records, or 
records from other Federal agencies, provided that the 
veteran furnish enough information about those records so 
that the RO could request them from the appropriate person or 
agency.  The RO stressed that it was still the veteran's 
responsibility to support his claim with the appropriate 
evidence.  Under a heading entitled "What Can You Do To Help 
With Your Claim?" the RO stated that if there were 
additional Federal records, such as from a VA medical center 
or military hospital, that might support his claim, the RO 
would request the records for him, provided he furnished the 
information necessary to request the records.  The RO added 
that if there were any private medical records, it could also 
request them provided that the veteran submitted an 
authorization form along with the information necessary to 
request the records.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records and 
examination reports identified by the veteran.  The veteran 
indicated, through his representative in a May 2002 
statement, that he had no additional medical evidence to 
submit in support of his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In a February 1978 VA retirement examination report, it was 
noted that the veteran had pain in the right shoulder and the 
right side of the neck, and that a muscle biopsy was done.  
Impression was a portion of skeletal muscle and fibrous 
connective tissue, diagnosis deferred.  It was noted that the 
veteran still had pain.  Clinical evaluation of the upper 
extremities, to include strength and range of motion, was 
normal.

In a November 1978 VA examination report, it was noted that 
the veteran had discomfort with motion of the right shoulder 
that seemed to be posterior shoulder, upper border of the 
right scapula.  The veteran stated that a mass was found in 
this area and that fatty tissue was removed during service.  
Since that time the veteran had some discomfort and pain in 
both the shoulder and the arm.  The examiner noted a well-
healed 21/2-inch scar over the superior border of the right 
scapula and mild tenderness to palpation.  The examiner 
entered a diagnosis of postoperative status, removal of fatty 
tumor, right scapular area, remote, mildly symptomatic.

A November 1978 VA x-ray report showed no abnormality of the 
right shoulder.

In a November 1987 private outpatient treatment report, it 
was noted that the veteran's shoulder was better after an 
injection, and that about a month-and-a-half prior, he had 
done a lot of work in his garage when his pain recurred.  The 
examiner noted that there was still tenderness with palpation 
over the intratubercular groove on the right side and 
positive biceps tendons signs.  He noted that the veteran 
wished to have his shoulder injected again, which was done 
with good relief of pain.  The examiner entered an assessment 
of biceps tendonitis.

In an April 1997 VA examination report, the veteran reported 
that since discharge he had continued to have pain in the 
front and in the back of the right shoulder three to four 
times per week, and that he would experience pain that came 
on sporadically, and was unsure of anything he did that would 
cause the pain.  He noted that the pain would last from 8 to 
10 hours, and if the pain was present when he used his right 
arm, the pain would increase markedly.  He reported that such 
things as handshakes, opening a door, or lifting greater than 
5 pounds would increase the pain.  He noted that resting the 
arm would decrease the pain and that applying heat and taking 
Ibuprofen helped relieve the pain.  He stated that he had a 
constant tenderness over the right anterior aspect of the 
shoulder, which was present 7 days a week, and that it was 
only 3 or 4 days per week that he actually had pain in the 
front and back of the shoulder.  He stated that the strength 
in his right arm was okay and he denied a history of 
paresthesia.

The examiner noted the following objective findings of the 
right shoulder:

Examination of the veteran's right upper 
back revealed a 2-inch linear scar over 
the scapula near the scapular spine.  
There was an approximately one-centimeter 
depression and a palpable defect was 
present over the scar.  The scar was not 
indurated or red.

There was tenderness on palpation about 
the scar, as well as tenderness upon 
palpation of the supraspinatus muscle and 
infraspinatus muscle.  Examination of the 
veteran's right shoulder showed 
tenderness mainly over the coronoid 
process on the right anterior shoulder.  
There was a marked increase in pain with 
supination of the right forearm against 
resistance and flexion of the biceps 
muscle against resistance.  There was 
minimal crepitus noted on motion of the 
right shoulder.  Range of motion testing 
of the veteran's right shoulder showed 
zero to 140 degrees of forward flexion, 
zero to 137 degrees of abduction, 67 
degrees of external rotation and 33 
degrees of internal rotation.  The 
veteran's muscle strength and the 
muscular appearance of his upper 
extremities were symmetrical.

The examiner entered the following assessment:

Status post resection of tumor from the 
right scapular area.  There was a defect 
on palpation over the scar and there was 
tenderness on palpation about the scar.

Tendonitis and degenerative changes, 
right shoulder of the right upper 
extremity, chronic.

An April 1997 VA x-ray report of the right shoulder indicated 
mild acromioclavicular joint degenerative change, and it was 
noted that an unusual opacity which previously projected over 
the distal clavicle was resected at surgery.

In an August 1997 VA examination report, the veteran noted 
that subjective complaints regarding his right shoulder were 
the same as those noted in the April 1997 VA examination 
report.  The veteran stated that he had been seen once or 
twice since the last examination in 1997.  

The examiner reported objective findings.  The examiner 
entered an assessment of scar over the right scapula and 
bicipital muscle tendonitis.  The examiner stated that the 
veteran clearly had two separate processes going on in his 
right shoulder, with a history of a fatty tumor removal from 
the right scapular area and residuals of tenderness on 
palpation about this area, plus a bicipital muscle tendonitis 
which, the examiner stated, "I think is unrelated to the 
removal of the fatty tumor from the right scapular area."  
The examiner went on to state that the veteran "undoubtedly 
has some underlying scar formation from the fatty tumor 
removal, but it is hard to link that with the present 
tendonitis and degenerative changes, right shoulder."  
Regarding the veteran's service medical records, the examiner 
noted the following:

On reviewing the veteran's claims file it 
was noted that on his separation physical 
in 1978 he was noted to have right 
shoulder and right neck pain.  However, 
the examination at that time did not 
include a detailed description of the 
presence or absence of pain of the soft 
tissues about the shoulder or about the 
scar.

The area where the veteran's scapular 
scar is present overlies some of the 
muscles that are involved in rotator cuff 
function and range of motion of the right 
shoulder.

In the absence of a more detailed 
physical examination of what was present 
or absent on the veteran's discharge 
physical, it is hard to know what the 
exact status of the veteran's muscles and 
joints were.  His discharge physical only 
is marked as being normal concerning 
strength and function; however, it would 
have been useful to have some negative 
description concerning the absence of 
findings when he specifically mentioned 
that he had been experiencing shoulder 
pain.

In a March 1998 statement, the veteran asserted that his 
continuous shoulder and arm pain on his right side had 
persisted since 1973, when he had his right shoulder operated 
on in service.  He stated that although he was treated prior 
to separation in May 1978 for the condition, no doctor had 
labeled the problem tendonitis.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
2002), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2002).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board notes that the veteran is service-connected for 
residuals of excision of fatty tumor, right shoulder.  The 
Board has reviewed the evidence of record and finds that the 
preponderance of the evidence is against a grant of service 
connection for bicipital tendonitis and degenerative changes, 
right shoulder.

In order to warrant service connection for bicipital 
tendonitis and degenerative changes, right shoulder, the 
evidence must show that a disability or an increase in 
disability was proximately due to or the result of the 
service-connected residuals of excision of fatty tumor, right 
shoulder.  See 38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439, 448-49 (1995).  In the August 1997 VA 
examination report, the examiner noted that the veteran 
clearly had two separate processes going on in his right 
shoulder, with a history of a fatty tumor removal from the 
right scapular area and residuals of tenderness on palpation 
about this area, plus a bicipital muscle tendonitis which, 
the examiner stated, "I think is unrelated to the removal of 
the fatty tumor from the right scapular area."  The examiner 
also stated that the veteran "undoubtedly has some 
underlying scar formation from the fatty tumor removal, but 
it is hard to link that with the present tendonitis and 
degenerative changes, right shoulder."  The examiner in the 
November 1987 private outpatient treatment report also 
diagnosed biceps tendonitis, but did not address the etiology 
of the tendonitis.  The examiner in the April 1997 VA 
examination report diagnosed tendonitis and degenerative 
changes, chronic, but also did not address the etiology of 
these conditions.  The examiner in the August 1997 report 
noted that it would have been useful if the veteran's 
discharge examination included a more detailed description of 
the presence or absence of pain of the soft tissues about the 
shoulder or about the scar; unfortunately, this is not the 
case, and the Board must make a decision based on the 
evidence of record, not on speculation.  

The Board notes that the veteran has maintained that his 
tendonitis and degenerative changes of the right shoulder are 
proximately due to or the result of his service-connected 
residuals of excision of fatty tumor, right shoulder.  He has 
stated that he has had continuous shoulder and arm pain on 
his right side since 1973, when his right shoulder was 
operated on in service, and that he was treated in service 
for the condition, but the doctors did not label the 
condition tendonitis or degenerative joint disease.  The 
Board recognizes that the veteran currently has bicipital 
tendonitis, and accepts his testimony that the pain in his 
right shoulder is nearly constant and limits his use of his 
right arm.  However, whether the tendonitis is the result of 
or due to the excision of the fatty tumor is a matter of 
medical etiology.  The veteran does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  In this matter, the Board finds 
the opinion of the VA examiner, that the tendonitis is not 
linked to the excision of the tumor, more probative than the 
lay assertions of the veteran.  

The veteran has also asserted that he had the tendonitis in 
service, because he was treated in service for this condition 
even though the doctors did not label the condition 
tendonitis at the time.  Indeed, the veteran's discharge 
examination report does indicate that he had pain in the 
right shoulder and the right side of the neck, while clinical 
evaluation of the upper extremities, to include strength and 
range of motion, was normal.  Although the veteran is 
competent to say that he had right shoulder and neck pain in 
service, he is not competent to say that the pain in service 
was due to bicipital tendonitis or degenerative joint 
disease, which is a matter of a medical diagnosis.  Nor is 
there evidence of a continuity of symptomatology linking 
bicipital tendonitis to service.  A November 1978 VA x-ray 
report showed no abnormality of the right shoulder.  The 
medical evidence of record shows that the veteran was not 
diagnosed with biceps tendonitis until November 1987, nearly 
10 years after his retirement from service.  Similarly, 
degenerative joint disease was not identified during service 
or within one year of separation and there is no competent 
evidence linking the remote finding to service.  Although the 
veteran is competent to say that he has experienced pain in 
his right shoulder ever since service, the Board finds the 
objective reports of medical examiners more probative.

The Board finds that the preponderance of the evidence is 
against the grant of service connection for tendonitis and 
degenerative changes, right shoulder, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for tendonitis and degenerative changes, 
right shoulder, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

